Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not fully persuasive. The rejections of claim 16 under 35 USC 112(a) and (b) are withdrawn in light of the 
With respect to the rejection of the claims 1, 8, and 9 under 35 USC 102/103 over LeMire et al, the applicant argues “(w)hile LeMire has four antennae, it teaches that four separate and distinct antenna for receiving the radar signals (see Fig. 7 and text above); as opposed to the instant invention in Claim 1, which recites that the antenna is "housed with the corresponding avionics receiver; and similarly, regarding Claim 9, the "respective antenna housed with the corresponding avionics receiver." Further, with regard to claim 9, the applicant argues “regarding Claim 9, the interface (which the LeMire reference mentions once at Col. 6 line 67 is shown in more detail as a separate bus, for instance 414 shows is a shared wireless bus (see Fig. 4 and col. 4 lines 35-45) that is removed from the sensors, not housed with them as set forth in the claim.”
The arguments are not persuasive.  Initially, the comments fail to clearly set forth what the distinction is due to the improper grammatical nature of the comments.  As best understood, the applicant appears to allege that the four antennas 702 in FIG. 7 represent the four distributed antennas and thus do not show that each antenna is housed with its respective avionics receiver.  This is simply not what is disclosed by LeMire et al.  In fact, and contrary to the applicant’s opinion, FIG. 7 represents a “schematic block diagram of a radar sensor module,” that is, FIG. 7 shows one of the plurality of respective radar sensors, wherein each of the radar modules are distributed about the UAV and which communicate with a “master sensor or central processing circuitry (not shown in FIG. 7).” Thus, the applicant’s argument alleging patentability over the prior art on the basis of housing antennas with a respective avionics receiver is not convincing and does not overcome the rejection.  Regarding the allegation that the claimed “interface” is not 
With respect to the rejection of the claims 1, 8, and 9 under 35 USC 103 over Jenn et al in view of the Applicant’s Admission of Prior Art, the applicant argues “that the Jenn architecture differs from that of the claimed invention regarding Claims 1 and 9, at least because it teaches that the antennae are external to the aircraft, and removed from its transmit/receive modules, in contravention to the amended Claims 1 and 9.”  Additionally, the applicant argues “Jenn also states at page 294 that ‘the array elements are randomly distributed over the ship surfaces,’ which is clearly external to its Transmit/Receive module, which teaches away from the claim elements ‘the avionics receivers each further comprise a respective antenna housed with the corresponding avionics receiver.’"
The arguments are not persuasive. Initially, the applicant fails to address claim language.  The allegation that the Jenn et al architecture is different from the claimed subject matter, because the antennas are external to the aircraft, is not directed to any claim language; thus, such comment represents the applicant’s opinion of a distinction.  It is also not understood what the removed from its transmit/receive module.” In fact, Jenn et al show that the antennas used for operating as a distributed element of a phased array wherein the antennas associated with each one of the plurality of Array Elements as well as the antennas used for communicating (Wireless Beamforming and Controller Data) with the Digital Beamformer and Controller are housed with each respective transmit/receive modules (exemplified in FIG. 8).  While it is unclear whether the applicant is suggesting that the claimed antennas are inside of a receiver housing, such a limitation is neither claimed nor is it supported by any of the drawings or the specification as originally filed which is limited to the following: “(t)he receiver, the processor, and the interface can be housed in a case of a corresponding antenna,” and “wherein the avionics receivers each further comprise a respective antenna housed with the corresponding avionics receiver.” However, each statement, as well as the drawings, appear only to describe that the receiver, the processor, and the interface are housed in a case. The preposition “with” as opposed to “within,” for example, merely suggests that the antenna is coupled to the housing. The allegation that Jenn et al “teaches away from” having an antenna with each transmit/receive module is not persuasive since (1) Jenn et al anticipates such feature as shown in FIG. 8 and (2) there is nothing in Jenn et al that criticizes, discredits, or otherwise discourages the solution claimed. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, the claim language is met by Jenn et al and the applicant’s arguments fail to overcome the rejection. 
With respect to claim 16, the applicant argues that the prior art to LeMire et al and Jenn et al lack the claimed self-calibration method. A new rejection is set forth below to address claim 16.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by LeMire et al (8,378,881).
LeMire et al (8,378,881) disclose a system and method for collision avoidance in an unmanned aerial vehicle, for example see FIGs. 1 and 3.  Specifically, the system includes a plurality of radar sensors located at various positions along the body of the UAV wherein the radar sensors can include one or more antennas, a transceiver coupled to the antennas, sensor processing circuitry and wireless communication circuitry and wherein the radar sensors can be configured to operate as a phased array radar (2:43-49).  The radar sensors are coupled in a network having a master sensor and one or more slave sensors which can be coupled in a wired or wireless manner (2:50-57); the radar sensors and central processing circuitry communicate wirelessly with each using any of the IEEE 802.11, Bluetooth or other Common Data Link high speed wireless communication protocols (3:19-26). The central processing circuitry can accumulate and store detection information from each of the radar sensors as it executes collision avoidance algorithms and/or tracking algorithms.  The tracks derived from radar sensors can be combined with tracks derived from other sensors such as an automatic dependent surveillance-broadcast/traffic information services-broadcast type sensor (ADS-B/TIS-B) (4:12+). The sensors are "plug and play" sensors that can be added or removed from the network with relative ease and minimal reconfiguration of the network. It is inherent that the relative positions of the plurality of radar sensors are known in order to ascertain the bearing of an object being detected 
The claims further incorporate an ACAS-Xu CPU in the transceiver, i.e. an Airborne Collision Avoidance System processor for a UAV.  Since LeMire et al disclose an Airborne Collision Avoidance System processor integrated on an UAV and it operates in airspaces that “may be governed by various regulatory agencies that promulgate rules for maintaining safety within their respective airspace,” it is deemed to meet the scope of the claimed subject matter.  
Claims 1, 8, 9, and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over LeMire et al (8,378,881) in view of the Applicant’s Admitted Prior Art (e.g. [0015]).
LeMire et al disclose the subject matter substantially as claimed including a transceiver processor that operates as an airborne collision avoidance system for the UAV which would be operating within the “national airspace system of the United States or in other airspaces frequented by commercial or other non-military aircraft . . . airspaces governed by various regulatory agencies that promulgate rules for maintaining safety within their respective airspace” (1:13-25).
The Applicant’s Admitted Prior Art includes the following statement at [0015]:
“ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify LeMire et al by adhering to the regulatory agencies that set the standards for collision avoidance systems, such as the FAA over US airspace, by using an ACAS-Xu processor as the airborne collision avoidance system processor of LeMire et al in view of the teachings of the conventionality and requirement of such by the Applicant’s Admission of Prior Art and since use of known techniques and elements to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 1, 8, 9, and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) in view of the Applicant’s Admitted Prior Art (e.g. [0015]).
Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) disclose the advantages of distributed antenna arrays over conventional arrays, such as in radar and Sensor Synchronization, Geolocation, and Wireless Communication in a Shipboard Opportunistic Array” (Reference 10).  In light of its application to radar, the information available thereat and the synchronization of clocks, the intended use of any information is based on the fact that the clocks are synchronized, including that which is associated with “the determined relative bearing” as it may relate to the formed beam. Moreover, since the array 
Jenn et al teach the subject matter substantially as claimed as set forth above but fail to specify an ACAS-Xu processor.
As disclosed in the Applicant’s Admission of prior art at [0015], “ACAS Xu is an unmanned variant of the Federal Aviation Administration (FAA) ACAS X standard for collision-avoidance systems for commercial, general-aviation and unmanned aircraft. ACAS Xu can perform active surveillance and coordination as well as passive surveillance using ADS-B messages received from other ACAS/TCAS-equipped aircraft.”  Since ACAS-X represents a standard defined by the FAA for collision avoidance system as set forth in the applicant’s own specification and since Jenn et al are applicable to the use of a distributed antenna system on a platform for purposes of radar, communications and electronic warfare, use on an airborne system, including UAVs, would have been obvious to the artisan, and in order to meet the regulatory standards of collision avoidance to use an ACAS-Xu processor in the system of Jenn et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) in view of the Applicant’s Admitted Prior Art (e.g. [0015]) and Smith (20110267216).
Jenn et al in view of the Applicant’s Admitted Prior Art disclose the subject matter as previously set forth above.  Additionally, Jenn et al describe the following:
“(i)n a dynamic environment where the elements are distributed on a flexible non-rigid surface, the position of the elements must be known to be within a fraction of the wavelength in order to compensate for phase errors and dispersion” (Section 1.3);
“the transmitting and receiving pattern of the array can be computed from the element locations and orientations . . .  (i)n the case of a distributed array it is possible that flexure of the platform surface will introduce perturbations in the location of the antenna elements”  wherein Equation (12) shows the positional deviations Δxn, Δyn, and Δzn (Section 2.3);
“(t)he central digital beamformer and controller computes the beam control data (phase and amplitude weights for each element) and radar wave parameters.  These data, along with the time and phase synchronization signals, are passed wirelessly to all array elements” (Section 3.1); 
“(a)ctive synchronization techniques must be used to compensate for element dynamic motion and propagation channel changes (Section 4.1); and
“(w)ith knowledge of the element locations, the processor calculates the appropriate digital amplitude and phase weights for each array element for beamforming” (Section 4.4).
As evidenced above, Jenn et al recognize the problem of changes in the relative positions of the antenna elements as well as the need to compensate for the phase errors associated therewith. Moreover, Jenn et al describe the conventionality of the Digital Beamformer and Controller providing the requisite phase and amplitude weights to the respective T/R modules.
Jenn et al teach an active synchronization technique to compensate for the changes in relative positions of the array elements and thus, do not utilize the claimed difference between a value based on measured signal characteristics and a value based on GPS data.
Smith (20110267216) discloses a system and method for providing antenna calibration having applications in the field of traffic alert and collision avoidance systems (e.g., see Abstract).  The method includes comparing a bearing based on a phase relationship of received 
It would have been obvious to modify Jenn et al by substituting a calibration technique such as is disclosed by Smith for the active synchronization type in Jenn et al for calibrating an arrangement of antenna elements undergoing dynamic motion perturbations changing the relative positions of the elements in the array since applying a known technique to a known method ready for improvement to yield predictable results, i.e. correcting for phase errors due to the changes in relative geometry of antenna elements, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong Loke “Sensor Synchronization, Geolocation and Wireless Communication in a Shipboard Opportunistic Array” incorporated in Jenn et al, Reference [10].
Smith (7,218,277) is similar to Smith (‘216) again showing that the claimed self-calibration techniques is old and conventional and known by at least one of the current applicants over fifteen years ago.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646